Citation Nr: 1455455	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a separate compensable rating for radiculopathy of the left leg due to the service connected degenerative disc disease with facet joint arthritis and spondylosis of the lumber spine with intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1983 to September 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 hearing.  A transcript of that hearing is of record.  

In a February 2012 decision, the Board denied a rating in excess of 10 percent for degenerative disc disease with facet joint arthritis and spondylosis of the lumbar spine with intervertebral disk syndrome for the period prior to April 4, 2009, a rating in excess of 20 percent for degenerative disc disease with facet joint arthritis and spondylosis of the lumbar spine with intervertebral disk syndrome for the period beginning April 4, 2009 and a rating in excess of 30 percent for gastroesophageal reflux disease with irritable bowel syndrome.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate the February 2012 decision and remand the case to the Board for additional development on the basis that the Board failed to adjudicate the issue of entitlement to a rating higher than 10 percent for radiculopathy of the right leg due to the service connected degenerative disc disease with facet joint arthritis and spondylosis of the lumber spine with IVDS and entitlement to a separate rating for radiculopathy of the left leg due to the service connected degenerative disc disease with facet joint arthritis and spondylosis of the lumber spine with IVDS.  The JMR was incorporated by reference in a Court order dated in December 2012.

This case was remanded by the Board in September 2013 for further development.  In December 2013, the Board again denied the claim for entitlement to a separate rating for radiculopathy of the left leg due to the service connected degenerative disc disease with facet joint arthritis and spondylosis of the lumber spine with IVDS.  The Veteran appealed the Board's decision to the Court.  In an October 2014 JMR the parties agreed to vacate the December 2013 decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in October 2014.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Radiculopathy of the left leg is not manifested by mild incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for a separate compensable rating for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 4.124, Diagnostic Codes 5239-5237, 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in February 2007 and February 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the October 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

The Veteran's representative has asserted that the October 2013 examination report is not on file.  The Board located the examination in the Virtual VA folder, and as such, additional development is not needed to obtain a copy of that exam.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran is service connected for degenerative disc disease with facet joint arthritis and spondylosis of the lumber spine with IVDS.  Under the General Rating Formula for Diseases and Injuries of the Spine, separate ratings can be provided for neurological disorders associated with disorders of the spine under 38 C.F.R. § 4.124a.  The Veteran appeals the denial of a separate compensable rating for radiculopathy of the left leg.  

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions and convulsive disorders are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, or severe incomplete paralysis, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The most probative evidence of record is devoid of a showing that a separate compensable rating for radiculopathy of the left leg due to the service connected degenerative disc disease with facet joint arthritis and spondylosis of the lumber spine with IVDS is warranted.  To that end, in June 2002, the Veteran presented with tingling peristhesias in stocking glove distribution.  A provisional diagnosis of peristhesias was rendered.  

Examination in May 2004 revealed no peripheral nerve involvement.  There was normal lower extremity sensory function.  Reflexes were 1+ in the knees and ankles, and lower extremities motor function was normal.  

A private examination in July 2004 noted tingling of the extremity for the last three years.  Bulk tone and power were full.  Deep tendon reflexes were 1+ at the knees but absent at the ankles.  There was a slight gradient in sensation to pm from the toes to the mid dorsum of the foot.  Sensation was intact to touch.  According to the examiner, the Veteran's symptoms were most likely consistent with a mild generalized peripheral neuropathy.  

During the March 2007 VA examination, that Veteran reported having intermittent pain occurring three times a day and lasting for two hours at a time without radiation.  There was no evidence of intervertebral disc syndrome with chronic and permanent nerve root involvement.  He had good tone bilaterally and strength was 5/5 in all extremities.  Sensory was intact and equal bilaterally to pain and touch, and coordination was within normal limits.  Reflexes were 1+ in the knees and ankles bilaterally.  

The Veteran reported radiation of pain from his back to his legs during the April 2009 VA examination.  He denied numbness.  There were signs of lumbar IVDS but no lumbosacral motor weakness.  The left lower extremity reflexes revealed knee and ankle jerk were absent.  The most likely peripheral nerve was the sciatic nerve.  

The October 2013 VA examination revealed normal muscle strength testing.  Deep tendon reflexes were hypoactive for the knees and ankles.  There was no muscle atrophy.  Sensation to light touch was normal and straight leg raising was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  An impression was given of normal electrodiagnostic study, no EMG evidence of a right L2-S2 motor radiculopathy, no NCS evidence of a right sural sensory neuropathy, and no NCS evidence of a right peroneal sensory or motor neuropathy.

While the evidence demonstrates complaints of tingling of the extremity and radiation of pain, it does not demonstrate significant left lower extremity neurological impairment resulting therefrom.  In this regard, VA examinations revealed essentially normal neurological findings for the left lower extremity.  The Board acknowledges that reflexes in May 2004 were 1+ in the knees and ankles, deep tendon reflexes were 1+ at the knees but absent at the ankles in July 2004, reflexes were 1+ in the knees and ankles bilaterally in March 2007, the left lower extremity reflexes revealed knee and ankle jerk were absent in April 2009 and in October 2013 deep tendon reflexes were hypoactive for the knees and ankles.  While there has been diminished or occasionally absent reflexes, muscle strength has been shown to be normal.  Motor and sensory evaluations have also been consistently within normal limits.  The Board also notes that while he had hypoactive reflexes for the knees and ankles in the October 2013 VA examination, he did not have radicular pain or any other signs or symptoms due to radiculopathy and his electrodiagnostic study was normal.  Overall, the Board has determined that the Veteran's radiculopathy of the left leg is not manifested by mild incomplete paralysis of the sciatic nerve as sensory, motor and muscle strength have been consistently normal despite diminished or occasionally absent reflexes.  

The Board is mindful of the Veteran's contentions.  The Veteran is competent to report symptoms, such as tingling and pain, the objective findings however regarding strength, sensation, and even reflexes are largely normal for the left leg.  The Board concludes that the findings of skilled professionals are more probative than the Veteran's lay statements and a separate compensable evaluation for left lower extremity neurological abnormalities associated with the lumbar spine is not warranted.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In reaching this determination, the Board has considered the guidance established in section 4.120, 4.123 and 4.124.  However, when rated by analogy, a separate compensable evaluation is not warranted.  The Board has also considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a separate compensable rating for radiculopathy of the left leg due to the service connected degenerative disc disease with facet joint arthritis and spondylosis of the lumber spine with IVDS is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


